Case 2:17-cv-12359-BAF-DRG ECF No. 58 filed 01/15/19                   PageID.2036       Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 Wendell Shane Mackey,

                                    Plaintiff(s),
 v.                                                      Case No. 2:17−cv−12359−BAF−DRG
                                                         Hon. Bernard A. Friedman
 James Berryman, et al.,

                                    Defendant(s),



                           NOTICE OF DETERMINATION OF MOTION
                                WITHOUT ORAL ARGUMENT

      The following motion(s) have been filed:

                 Motion for Summary Judgment − #41
    Pursuant to Eastern District of Michigan LR 7.1(f)(2), the motion(s) will be determined by
 District Judge Bernard A. Friedman without oral argument.

    Response and reply briefs shall be filed in accordance with Eastern District of Michigan LR
 7.1(e).

      Courtesy copies are not required.




                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                 By: s/J. Curry−Williams
                                                     Case Manager

 Dated: January 15, 2019
